Citation Nr: 0309341	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for shrapnel wounds to the 
left side of the stomach, right middle finger, and left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.

In a November 2002 Written Brief Presentation, the veteran's 
representative listed the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a skin condition as an issue on 
appeal.  The RO denied this claim in the May 2002 rating 
decision and notified the veteran by letter dated June 5, 
2002.  However, the veteran has not yet submitted a notice of 
disagreement concerning this claim to the RO.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2002).  Accordingly, this issue is 
not currently before the Board on appeal.


REMAND

A remand is required for compliance with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2002).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  

The RO sent the veteran a VCAA development letter in April 
2002.  In a report of contact the following month, he 
identified relevant post-service treatment conducted at the 
VA Medical Centers (VAMC) in Albuquerque, New Mexico, and El 
Paso, Texas.  A July 2002 report of contact indicates the 
veteran submitted a claim at the VA Outpatient Clinic in El 
Paso on February 28, 2002.  

The claims file contains VA medical records dated from 
February to May 2002.  A review of these records suggest they 
originated from one facility, but it is not readily apparent 
which VA facility generated these records; however, the RO 
identified these records as treatment records from the 
Albuquerque VAMC.  See May 2002 rating decision and September 
2002 Statement of the Case.

Although VA medical records from the El Paso VAMC are 
constructively in VA's possession, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), they are not in the claims file, and 
there is no indication the RO attempted to obtain them.  A 
negative response is not of record.  As the above-cited 
evidence is in the custody of a Federal department or agency, 
the RO should make as many requests as are necessary to 
obtain the relevant records, unless the RO concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the veteran maintains that he was struck with 
shrapnel and received medical treatment aboard the USS New 
Orleans at Pearl Harbor on December 7, 1941.  However, he 
said that his medical records were later lost when his ship 
was shot in half in 1943.  Accordingly, on remand the RO 
should obtain the veteran's complete service personnel 
records.    

This claim is REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center (NPRC), and any other indicated 
agency, and request copies of the veteran's 
complete service personnel records.  If these 
records are not available, a negative reply 
is requested.

2.  Make the necessary arrangements to 
obtain the veteran's medical records 
showing treatment for shrapnel wounds to 
the left side of the stomach, right middle 
finger, and left shoulder from the El 
Paso, Texas, VAMC and/or VAOPC.

3.  Review the claims file and ensure 
that no other notification or development 
action (including a VA examination), in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, the RO should undertake it 
before further adjudication of the claim.

4.  Readjudicate the veteran's claim of 
entitlement to service connection for 
shrapnel wounds to the left side of the 
stomach, right middle finger, and left 
shoulder, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.

5.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



